Citation Nr: 1018011	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  08-24 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1970 to 
June 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, denying service connection for 
posttraumatic stress disorder (PTSD).  In January 2008, the 
Veteran submitted a notice of disagreement and subsequently 
perfected her appeal in July 2008.

In March 2010, the Veteran presented sworn testimony during a 
video conference hearing in Muskogee, Oklahoma, which was 
chaired by the undersigned Veterans Law Judge.  A transcript 
of the hearing has been associated with the Veteran's claims 
file.


FINDING OF FACT

There is no credible supporting evidence to verify the 
Veteran's reports of an in-service personal assault stressor.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304(f) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  While the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the evidence submitted by the 
Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, the 
Board is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  Prior to the initial adjudication of 
the Veteran's claim, a letter dated in March 2007 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2009); 
Quartuccio at 187.

Additionally, the March 2007 letter informed the Veteran of 
how VA determines the appropriate disability rating or 
effective date to be assigned when a claim is granted, 
consistent with the holding in Dingess/Hartman v. Nicholson.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records, 
personnel records, and VA treatment records are in the file.  
Private treatment records identified by the Veteran have been 
obtained, to the extent possible.  The Veteran has at no time 
referenced outstanding records that she wanted VA to obtain 
or that she felt were relevant to the claim.  The Board notes 
that the Veteran's service treatment records do not include 
an entrance examination report.  However, there is no 
indication in the evidence of record that the Veteran's 
service treatment records are incomplete.  The RO requested 
the Veteran's complete dental and medical records and the 
response form reflects that the requested records were sent.  
Significantly, the Veteran has not alleged that there are any 
missing service treatment records that would help to 
corroborate her claimed in-service stressor.  Her psychiatric 
state at entrance is not at issue.  The Board concludes that 
development to obtain the report of examination at service 
entrance, if such a report exists, is not necessary, as it is 
claimed events during service that are at issue, not her 
mental health at service entrance.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when there is 
(1) evidence of a current disability, (2) evidence 
establishing an "in-service event, injury or disease," or a 
disease manifested in accordance with presumptive service 
connection regulations occurred which would support 
incurrence or aggravation, (3) an indication that the current 
disability may be related to the in-service event, and 
(4) insufficient evidence to decide the case.

In this case, the Board concludes an examination is not 
needed because the only evidence indicating the Veteran 
"suffered an event, injury or disease in service" is her 
own lay statements.  Such evidence is insufficient to trigger 
VA's duty to provide an examination.  The Court has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of a lay statement, VA is not 
obligated, pursuant to 38 U.S.C.A. § 5103A(d), to provide a 
veteran with a medical nexus opinion.  See Duenas v. 
Principi, 18 Vet. App. 512, 519 (2004) (finding no 
prejudicial error in Board's statement of reasons or bases 
regarding why a medical opinion was not warranted because 
there was no reasonable possibility that such an opinion 
could substantiate the veteran's claim because there was no 
evidence, other than his own lay assertion, that " 
'reflect[ed] that he suffered an event, injury[,] or disease 
in service' that may be associated with [his] symptoms").  
See also Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(holding that 38 C.F.R. § 3.159(c)(4)(i) is not in conflict 
with 38 U.S.C.A. § 5103A(d) and evidence of record 
"establishing that the veteran suffered an event, injury, or 
disease in service," is required to trigger VA's duties 
pursuant to § 5103A(d)); Wells v. Principi, 326 F.3d 1381, 
1384 (Fed. Cir. 2003) (holding that the Secretary's 
obligations under § 5103A to provide a veteran with a medical 
examination or to obtain a medical opinion is triggered if 
the evidence of record demonstrates "some causal connection 
between his disability and his military service").  There is 
no reasonable possibility that a medical opinion would aid in 
substantiating the Veteran's claim because it could not 
provide evidence of a past event.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

The Veteran alleges that she has PTSD as a result of a 
personal assault she experienced while in service.  
Specifically, the Veteran alleges that she was assaulted by 
her First Sergeant in the summer of 1971, and that her 
current PTSD is the result of that incident.  Thus, she 
believes service connection is warranted.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  See 38 U.S.C.A. § 1110 (West 2002).  However, that 
an injury or disease occurred in service is not enough; there 
must also be a chronic disability resulting from that injury 
or disease.  If there is no showing of the chronic disability 
during service, then a showing of continuous symptoms after 
service is required to support a finding of chronicity.  See 
38 C.F.R. § 3.303(b) (2009).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2009).

In order to establish service connection for a disability, 
there must be (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection for PTSD specifically requires medical 
evidence establishing a diagnosis of the disability, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  See 38 C.F.R. § 3.304(f) (2009).  

If the evidence establishes that a veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f)(1) (2009); see also 
38 U.S.C.A. § 1154(b) (West 2002).  Otherwise, the law 
requires verification of a claimed stressor.

Where a determination is made that a veteran did not "engage 
in combat with the enemy," or the claimed stressor is 
unrelated to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must include service records or other 
credible evidence that supports and does not contradict the 
veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Moreau, 9 Vet. App. at 395-396; Cohen v. 
Brown, 10 Vet. App. 128, 42 (1997).

The pertinent regulation provides that if PTSD is based on 
in-service assault, evidence from sources other than a 
veteran's service records may corroborate a veteran's account 
of the stressor incident.  Examples of such evidence include, 
but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Examples of behavior changes following the claimed assault 
can also be used as relevant evidence.  See 38 C.F.R. 
§ 3.304(f)(3) (2009).

Initially, the Board notes that there is no evidence that the 
Veteran had combat service, nor does she allege such.  Thus, 
38 U.S.C.A. § 1154(b) is not for application.  In order for 
service connection for PTSD to be awarded, the Veteran's 
claimed stressor must be corroborated.

With regard to a stressor, the Veteran has asserted that, 
while accompanying her First Sergeant to the NCO Club, he 
took her to a trailer, carried her into the bedroom, and 
pinned her down on the bed.  When she yelled at him to stop, 
he took her back to her barracks.  The Veteran alleges that, 
after this incident, the First Sergeant would stare at her 
and breathe on her neck while she was making coffee, and that 
she gained 25 to 30 pounds as a result of overeating and 
excessive drinking.  See Veteran statement, January 2008; 
hearing transcript, March 2010.

The Board acknowledges the Veteran's accounts of her in-
service stressor.  Unfortunately, however, there is no 
corroborative evidence to support these accounts.  The 
Veteran's service treatment records are absent for any injury 
related to an assault or any counseling sought after such an 
assault.  Additionally, personnel records are absent of any 
documentation related to weight gain or change in performance 
following the summer of 1971.  Notably, at her March 2010 
hearing, the Veteran reported that she was not given poor 
evaluations and did not seek medical or psychiatric treatment 
while in service.  The Veteran's first reported contact with 
a mental health professional was in 2008, over 35 years after 
her separation from service.  Additionally, although there is 
no entrance examination report of record for comparison 
purposes, the Board notes that the Veteran's weight upon 
separation was 110 pounds and her height was 63 inches.  This 
does not appear to corroborate her report of excessive weight 
gain of 25 or 30 pounds following the alleged assault.  While 
the Board certainly sympathizes with the Veteran's 
allegations of an in-service personal assault, the claims 
folder simply contains no corroborating evidence to verify 
the incident.  In the absence of corroborating evidence of an 
in-service personal assault, service connection cannot be 
granted for PTSD.  

The Board acknowledges that treatment records from the 
Oklahoma City Vet Center reflect that the Veteran has been 
diagnosed with PTSD, based on her reported in-service 
personal assault.  However, credible evidence that the 
claimed in-service stressor actually occurred is still 
required, and credible supporting evidence cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996); 38 C.F.R. § 3.304(f) 
(2005).  Thus, service connection cannot be granted based on 
these treatment records.

Additionally, the Veteran has submitted statements from her 
son and husband.  Her son's statement indicates that he had 
observed his mother's psychiatric symptoms since 
approximately 1999.  Additionally, her husband submitted a 
statement indicating that he had witnessed the Veteran's 
psychiatric symptoms and that she had told him of her alleged 
in-service assault in approximately 2007.  However, neither 
the Veteran's son nor her husband provides corroboration of 
her alleged in-service assault, contemporaneous to its 
occurrence.  Neither her son nor her husband was aware of the 
alleged assault at the time that it happened, nor did they 
personally witness it.  Their statements are not sufficient 
to corroborate the Veteran's reported stressor.

Accordingly, the Board finds that the claim of entitlement to 
service connection for PTSD must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the Veteran's claim of entitlement 
to service connection, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); 
see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 
2001).

	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


